DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 10/17/2022
Claims 17-20 have been amended
Claims 1-20 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


.










Claim(s) 1-8 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone (US 5,516,035).

1: Stone discloses an electrode container 10 comprising:

a tray 12 having an opening with a perimeter,

a peelable lid 14 affixed to the tray along the perimeter of the opening (fig. 4);

a lifting mechanism 20 separate from the peelable lid and attached to a corner of the peelable lid; and

a handle (formed by cutline 16) attached to the lifting mechanism at the corner of the peelable lid (col. 3, ll. 1-67; fig. 1-4).

2-3: Stone discloses the electrode container of claim 1, wherein the tray comprises a compliant material (col. 2, ll. 64-37).

4: Stone discloses the electrode container of claim 1, wherein the tray is a quadrilateral shape (fig. 4).

5: Stone discloses the electrode container of claim 1, having a specific shape. It is noted that it would have been an obvious matter of design choice to change the rectangular tray into a circular, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04 IV B   

6-8: Stone discloses the electrode container of claim 1, wherein the peelable lid is affixed to the tray by an adhesive (col .3, ll. 7-15).


12: Stone discloses the electrode container of claim 1, wherein the lifting mechanism is compliant (col. 4, ll. 1-14).

13: Stone discloses the electrode container of claim 1, wherein the lifting mechanism is further attached to the peelable lid at an attachment point 16 spaced apart from the corner of the peelable lid (col. 4, ll. 1-14).

14: Stone discloses the electrode container of claim 13, wherein the attachment point is positioned at a second corner (corners near 42 and near 40) of the peelable lid (fig. 6).

15: Stone discloses the electrode container of claim 13, wherein the attachment point has a pull force direction that differs from a pull force direction of the handle (the break-away attachment requires a force that can be greater or less than the force needed to peel away lid 19).

16: Stone discloses the electrode container of claim 1, wherein the peelable lid is a quadrilateral shape (fig. 1).

17: Stone discloses the electrode container of claim 1, wherein the lifting mechanism is integrally formed with the handle (col. 4, ll. 1-14).

18: Stone discloses the electrode container of claim 1, wherein the lifting mechanism comprises a compliant material (col. 3, ll. 7-15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 5,516,035) in view of Ou-Yang (US 4,579,240).

9-11: Stone discloses the claimed invention as applied to claim 1 but fails to
disclose multiple lid layers. Ou-Yang teaches the wherein the multi-layered peelable lid is
affixed to the tray by heat sealing (col. 4, IL 26-49; fig. 2 and 3). It would have been obvious to
one having ordinary skill in the art at the time of the effective filing date of the invention to
modify the lid of Stone to include the multi-layered wax lid of Ou-Yang to maintain
the bond of the lid to the container under a variety of sealing options.




Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 5,516,035).

19: Stone discloses the electrode container of claim 1 but fails to disclose specific coloring of the components. wherein the peelable lid is a different color than the handle. It would have been an obvious matter of design choice to have opposing colors, since applicant has not disclosed that having the color components match solves any stated problem or is for any purpose and it appears that the invention would perform equally well with opposing colors.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 5,516,035) in view of Gics (US 5,492,703).

20: Stone discloses the electrode container of claim 1, but fails to include instructional information. Gics teaches wherein the peelable lid comprises a visual indicator printed on an exterior surface of the peelable lid, the visual indicator comprising a user instruction (fig. 4 and 5). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the lid of Stone to include the visual indicators of Gics to provide easy instruction to the user on its operation.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735